Citation Nr: 0631981	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease status post heart attack, angioplasty and stent 
placement, claimed as heart disease.

3.  Entitlement to service connection for rashes, including 
as due to Agent Orange exposure.

4.  Entitlement to service connection for pain in the joints, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
November 1970, including a tour in the Republic of Vietnam 
from August 1968 until August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issues of entitlement to service connection for coronary 
artery disease post heart attack, angioplasty and stent 
placement, claimed as a heart disease, and for rashes and 
pain in the joints due to Agent Orange are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  PTSD was incurred in service and is causally or 
etiologically related to service.






CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been approximated.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in February 2003, May 2003, May 2004, January 
2005, September 2005 and March 2006.  

In the February 2003 letter, the RO advised the veteran of 
the elements of service connection needed to establish 
entitlement to the benefits sought.  The specific criteria 
required for establishing entitlement to service connection 
for a PTSD claim were discussed. The March 2006 letter 
informed the appellant of how the RO assigns disability 
ratings and effective dates if a claim for service connection 
is granted.  The appellant was advised that disability 
ratings would be determined on the level of the disability 
and depend upon the nature and symptoms of the condition, 
severity and duration of the symptoms and the impact of the 
condition on employment.  The RO indicated the appellant 
could submit evidence such as ongoing treatment records, 
Social Security Administration determinations, statements 
from employers and other lay statements for the RO's 
consideration in assignment of a disability rating.  The RO 
also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The appellant was informed he could submit 
evidence such as the dates treatment began, service medical 
records and reports of treatment of the condition while the 
veteran was in training or serving in the Guard or Reserve to 
assist the RO in determining a proper effective date.  

The March 2006 letter complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires VA provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if the claim for service 
connection is awarded.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


The Merits of the Claim

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, supra.  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD which conforms to 
the criteria of DSM-IV, as illustrated by the July 2003 VA 
examination.  The remaining question, therefore, is whether 
there is evidence of an inservice stressor and medical 
evidence of a nexus or relationship between the PTSD and the 
inservice stressor.
.
The veteran has alleged he served in combat and as such 
warrants the presumption of 38 U.S.C.A. § 1154(b).  Such a 
finding is significant because under 38 U.S.C.A § 1154(b), if 
the veteran is found to have served in combat, VA shall 
accept as sufficient proof of a stressor satisfactory lay 
evidence if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of the event.  VA's 
General Counsel has held that the determination of whether a 
veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

The veteran's service personnel records, however, do not 
support application of the presumption under 38 U.S.C.A §  
1154(b).  The veteran submitted a statement dated in February 
2005 and related that he received the Presidential Citation, 
a Unit Citation, Good Conduct Medal, National Defense Service 
Medal, Vietnamese Service Medal and the Vietnamese Cross of 
Gallantry.  The veteran also reported receipt of two 
sharpshooter awards.  These medals and commendations, with 
the exception of the Presidential Citation and Unit Citation, 
are reflected on the veteran's Form DD 214.  However, none of 
the commendations received by the veteran serves as 
conclusive evidence of service in combat.  For example, there 
is no indication the veteran received the Combat Infantryman 
Badge or the Purple Heart.  

Furthermore the veteran's military occupational specialty 
during his tour in Vietnam was that of a stock control and 
account specialist.  The veteran, in a statement dated in 
October 2004, reported that his military occupational 
specialty was 76P20 and he never had an opportunity to serve 
as a stock clerk.  The veteran's Form DD 214 and service 
personnel records confirm the numerical military occupational 
specialty as 76P20, however, describe this specialty as stock 
control and account specialist.  A stock control and account 
specialist would not generally be exposed to combat.  Thus, 
without additional evidence to the contrary, the service 
personnel records and Form DD 214 do not support a finding of 
service in combat.  

As such, credible supporting evidence of the stressors is 
required.  Having carefully considered the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence as to corroboration of the stressors is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

The veteran described four stressors during his tour of duty 
in Vietnam in stressor statements dated in February 2003.  
Among these are his accounts of being exposed to enemy mortar 
fire while serving in an Army depot.  The veteran indicated a 
friend, A.G., was knocked off a box and broke both legs 
during such an incident; and that he recalled the felling of 
a guard tower during such an attack.  

The veteran responded to RO requests for additional 
information surrounding the events by statements dated in 
March 2004, May 2004, October 2004 and February 2005.   The 
veteran's March 2004 statement clarified the mortar attack on 
a Marine Air Base that knocked the guard tower over happened 
around September or October 1968.  The veteran related the 
TET Operation 1969 was under constant attack with mortars and 
rockets around February or March 1969.  The veteran indicated 
that May or June 1969 was the approximate date that A.G. was 
injured when the unit came under attack.  

In May 2004, the veteran submitted photographs in support of 
his claim.  One of the photographs depicts the 56th Supply 
HMGS in Danang, Vietnam from the air, two are aerial views of 
the "Marble Mountain" air force base at Danang, two 
illustrate the marine guard tower at "Marble Mountain" air 
force base and one, dated in April 1969, shows an ammunition 
dump explosion in Danang.  In October 2004, the veteran 
indicated he served near the "Marble Mountain" Facility.  
The February 2005 statement provided the names of C.H.B., 
C.P. and M.S. and indicated they were involved in the events 
described.

Based upon the additional information provided, the RO 
requested service personnel records and requested 
verification of the stressors through the Department of the 
Army Center for Unit Records Research (CURR)(now the U.S. 
Army and Joint Services Records Research Center or JSRRC).  
In part, the response from CURR related that in February 
1969, 4000 short tons of Ammunition was destroyed at the 
Ammunition Dump in East Danang.  On the same day in February 
1969, incoming rounds hit the Danang Air Force Base and Fuel 
Storage area and destroyed jet fuel.  Later in February 1969, 
the bridge ramp in Danang was hit by a rocket attack 
resulting in the loss of ammunition and two Navy ships.  CURR 
indicated it would need more detail on the people and places 
involved to perform future research on the veteran's 
stressors.  

Service personnel records verified the veteran served with 
A.G. and M.S.  Service personnel records also reflect the 
veteran served in the 56th Supply Company and subsequently in 
the 14th Air Calvary Unit.  The campaigns listed in the 
veteran's file included the Vietnam counter offensive phase 
V, Vietnam counteroffensive phase VI, and the Tet 69 
Counteroffensive.  

Although not every detail of the stressors has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process).  The evidence confirms the veteran 
served in the 56th Supply Company and later in the 14th Air 
Calvary Unit.  Service personnel records confirmed 
participation in Tet 69 Counter Offensive and that the 
veteran served with A.G.  Although the dates differed, CURR 
confirmed that the base cited by the veteran was hit by 
rocket attacks during the veteran's service in Vietnam and 
also confirmed an attack on the ammunition dump.  
Additionally, the veteran submitted photographs in support of 
his claim, one of which illustrates the ammunition dump 
explosion at Danang.  These photographs serve as 
substantiation that the veteran was at the base described and 
indicate that the veteran was close enough to the attacks on 
the ammunition dump to capture it on film.  

As such there is an approximate balance of evidence 
supporting the veteran's stressors and evidence which 
indicated that the stressors could not be verified.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Thus, giving the veteran the benefit of 
the doubt as the law requires, the Board finds there is 
credible supporting evidence of the stressors.

The last element is a link, established by medical evidence, 
between the PTSD and the identified stressors.  In this 
regard, the veteran underwent a VA examination in July 2003 
to assess the presence and etiology of PTSD.  During this 
examination, the veteran related various incidents of his 
military service in Vietnam, as related above.    

The veteran reported experiencing nightmares five times a 
week.  He indicated they were recurrent but he does not 
always remember the nightmare itself.  The themes of the 
nightmares replay his experiences in Vietnam, particularly 
the killing of a Vietnamese female by mistake.  

Flashbacks were also reported as frequent and triggered by 
helicopters.  The veteran reported living nearby a helicopter 
pad at a local hospital and indicated the flashbacks are 
triggered constantly.  He reported avoiding fireworks and 
other celebrations of the Fourth of July.  Smells suggestive 
of sewage or human waste also immediately triggered 
flashbacks as he occasionally had the duty of disposing of 
waste while in Vietnam.  The veteran continued to experience 
strong hypervigilance and strong startle reaction.  The 
symptoms factored into immediate reflexive responses that 
caused embarrassment and the need to apologize.  The veteran 
continued to experience depression, promoted by a high degree 
of guilt he carried because of the accidental shooting of a 
Vietnamese lady.  He denied suicidal thoughts.  He admitted a 
history of heavy drinking upon his return from Vietnam.

The diagnosis was PTSD, severe and chronic, dysthymic 
disorder, moderate.  The assessment indicated the veteran 
presented with a cluster of symptoms consistent with DSM-IV 
diagnosis of PTSD.  The examiner related that although the 
veteran did not recognize the symptoms for years, it was 
apparent from his history that the onset was very shortly 
after return to civilian life.  He managed to work and 
provide for his family but continued to experience frequent 
and intense recurrent nightmares, flashbacks and other 
symptoms of PTSD.  The examiner reported the veteran grew up 
poor in a close supportive family and was able to apply 
principles of hard work to military.  He experienced 
traumatic experiences in Vietnam and re-experienced them for 
years.  The examiner indicated there were frequent flashbacks 
along with thought intrusions.  The examiner indicated the 
heart attack appeared to be a pivotal point which allowed the 
symptoms to break through.  The examiner concluded with the 
opinion that mere medication would not help the veteran work 
through the deeper problems he carried from Vietnam.

Therefore, the veteran has a medical opinion linking the PTSD 
to service.  The veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.


REMAND

After the appellant received notice of an August 2003 rating 
decision that denied his claims for service connection for 
PTSD, coronary artery disease and rashes and pain in the 
joints, he expressed disagreement with the entire decision by 
a statement dated in September 2003.  The RO issued a 
Statement of the Case (SOC) in response which only addressed 
the PTSD claim.  The claims file does not contain any SOC for 
the claims for service connection for coronary artery disease 
and for rashes and pain in the joints.  The Board must 
therefore remand that issue for the issuance of an SOC. See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

Re-examine the appellant's claim 
pertaining to service connection for 
coronary artery disease status post heart 
attack, angioplasty and stent placement 
and the claim for service connection for 
rashes and pain in the joints due to 
Agent Orange exposure. If no additional 
development is required, the RO should 
prepare an SOC in accordance with 
38 C.F.R. §  19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD. If, and only if, 
the appellant files a timely substantive 
appeal, should the increased initial 
rating issue be returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


